DETAILED ACTION
This is in response to application filed on August 20, 2021, said application is a continuation of U.S. patent application Ser. No. 16/944,834, filed on Jul. 31, 2020, which is a continuation of U.S. patent application ser. No. 16/374,233, filed on Apr. 3, 2019, now U.S. Pat. No. 10,754,539, which is a continuation of U.S. patent application Ser. No. 14/996,004, filed on Jan. 14, 2016, now U.S. Pat. No. 10,296,204. The U.S. patent application Ser. No. 14/996,004 is a continuation of U.S. patent application Ser. No. 14/104,912, filed on Dec. 12, 2013, now U.S. Pat. No. 9,268,482, which is a continuation of International Application No. PCT/CN2012/081495, filed on Sep. 17, 2012.  Claims 1-20 are pending and presented for examination under the pre-AIA  first to invent provisions of which claims 1, 7 and 13 are in independent form

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,112,902. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims 1-19 are to be found in patent claims 1-15. The difference between the application claims 1, 7, 13 and the patent claims 1, 7, 12 lie in the fact that the patent claims 1, 7, 12 include many more elements and are thus much more specific (see table below). Thus the invention of claims 1, 7, 12 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 7, 13. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1, 7, 13  are anticipated by claims 1, 7, 12 of the patent, they are not patentably distinct from each other.  Dependent claim 20 is rejected by virtue of its dependence on the rejected parent claim.

Application Claims
Patent Claims
1. An electronic device, comprising: a touch-sensitive screen comprising a first area and a second area; a processor coupled to the touch-sensitive screen; and a memory coupled to the processor and configured to store instructions which, when executed by the processor, cause the electronic device to: display an operation interface on the touch-sensitive screen; detect a sliding gesture on the touch-sensitive screen, wherein the sliding gesture starts from the first area and extends to the second area; dynamically scale the operation interface displayed on the touch-sensitive screen down to a scaled operation interface based on a track length of the sliding gesture; detect an end point position of the sliding gesture in the second area; and perform a selection operation on content displayed at the end point position in response to detecting the end point position.
1. An electronic device, comprising: a touch-sensitive screen; a processor coupled to the touch-sensitive screen; and a memory coupled to the processor and configured to store instructions which, when executed by the processor, cause the electronic device to: display an operation interface on the touch-sensitive screen; detect a sliding gesture on the touch-sensitive screen, wherein the sliding gesture starts from a first area of the touch-sensitive screen and extends to a second area of the touch-sensitive screen, and wherein the first area shares a common border with the second area; dynamically scale the operation interface displayed on the touch-sensitive screen down to a scaled operation interface in response to a track length of the sliding gesture; detect an end point position of the sliding gesture in the second area; and perform a selection operation on content displayed at the end point position in response to detecting the end point position.
2. The electronic device of claim 1, wherein the instructions further cause the electronic device to: detect completion of the selection operation; and scale the scaled operation interface back to the operation interface in response to detecting the completion of the selection operation.
2. The electronic device of claim 1, wherein the instructions further cause the electronic device to: detect completion of the selection operation; and scale the scaled operation interface back to the operation interface in response to detecting completion of the selection operation.
3. The electronic device of claim 1, wherein the content comprises an application icon.
3. The electronic device of claim 1, wherein the content is an application icon.
4. The electronic device of claim 1, wherein the content comprises a button.
4. The electronic device of claim 1, wherein the content is a button.
5. The electronic device of claim 1, wherein the selection operation comprises tapping.
5. The electronic device of claim 1, wherein the selection operation is tapping.
6. The electronic device of claim 1, wherein the selection operation comprises double tapping.
6. The electronic device of claim 1, wherein the selection operation is double tapping.
7. A gesture processing method implemented by an electronic device, the gesture processing method comprising: displaying an operation interface on a touch-sensitive screen of the electronic device, wherein the touch-sensitive screen comprises a first area and a second area; detecting a sliding gesture on the touch-sensitive screen, wherein the sliding gesture starts from the first area and extends to the second area; dynamically scaling the operation interface down to a scaled operation interface based on a track length of the sliding gesture; detecting an end point position of the sliding gesture in the second area; and performing a selection operation on content displayed at the end point position in response to detecting the end point position.
7. A gesture processing method implemented by an electronic device, comprising: 
displaying an operation interface on a touch-sensitive screen of the electronic device; detecting a sliding gesture on the touch-sensitive screen, wherein the sliding gesture starts from a first area of the touch-sensitive screen and extends to a second area of the touch-sensitive screen, and wherein the first area shares a common border with the second area; dynamically scaling the operation interface down to a scaled operation interface in response to a track length of the sliding gesture; detecting an end point position of the sliding gesture in the second area; and performing a selection operation on content displayed at the end point position in response to detecting the end point position.
8. The gesture processing method of claim 7, further comprising: detecting completion of the selection operation; and scaling the scaled operation interface back to the operation interface in response to detecting the completion of the selection operation.
8. The gesture processing method of claim 7, further comprising: detecting completion of the selection operation; and scaling the scaled operation interface back to the operation interface in response to detecting completion of the selection operation.
9. The gesture processing method of claim 7, wherein the content comprises an application icon.
9. The gesture processing method of claim 7, wherein the content displayed at the end point position in the second area is an application icon.
10. The gesture processing method of claim 7, wherein the content comprises a button.
10. The gesture processing method of claim 7, wherein the content displayed at the end point position in the second area is a button.
11. The gesture processing method of claim 7, wherein the selection operation comprises tapping.
11. The gesture processing method of claim 7, wherein the selection operation is tapping or double tapping.
12. The gesture processing method of claim 7, wherein the selection operation comprises double tapping.
11. The gesture processing method of claim 7, wherein the selection operation is tapping or double tapping.
13. A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an electronic device to: display an operation interface on a touch-sensitive screen of the electronic device; detect a sliding gesture on the touch-sensitive screen, wherein the sliding gesture starts from a first area of the touch-sensitive screen and extends to a second area of the touch-sensitive screen; dynamically scale the operation interface down to a scaled operation interface based on a track length of the sliding gesture; detect an end point position of the sliding gesture; and perform a selection operation on content displayed at the end point position in the second area in response to detecting the end point position of the sliding gesture.
12. A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause an electronic device to: display an operation interface on a touch-sensitive screen of the electronic device; detect a sliding gesture on the touch-sensitive screen, wherein the sliding gesture starts from a first area of the touch-sensitive screen and extends to a second area of the touch-sensitive screen, and wherein the first area shares a common border with the second area; dynamically scale the operation interface down to a scaled operation interface in response to a track length of the sliding gesture; detect an end point position of the sliding gesture; and perform a selection operation on content displayed at the end point position in the second area in response to detecting the end point position of the sliding gesture.
14. The computer program product of claim 13, wherein the instructions further cause the electronic device to: detect completion of the selection operation; and scale the scaled operation interface back to the operation interface in response to detecting the completion of the selection operation.
13. The computer program product of claim 12, wherein the instructions further cause the electronic device to: detect completion of the selection operation; and scale the scaled operation interface back to the operation interface in response to detecting completion of the selection operation.
15. The computer program product of claim 13, wherein the content comprises an application icon.
14. The computer program product of claim 12, wherein the content displayed at the end point position in the second area is one of an application icon, a hyperlink address, or a button.
16. The computer program product of claim 13, wherein the content comprises a hyperlink address.
14. The computer program product of claim 12, wherein the content displayed at the end point position in the second area is one of an application icon, a hyperlink address, or a button.
17. The computer program product of claim 13, wherein the content comprises a button.
14. The computer program product of claim 12, wherein the content displayed at the end point position in the second area is one of an application icon, a hyperlink address, or a button.
18. The computer program product of claim 13, wherein the selection operation comprises tapping.
15. The computer program product of claim 12, wherein the selection operation is tapping or double tapping.
19. The computer program product of claim 13, wherein the selection operation comprises double tapping.
15. The computer program product of claim 12, wherein the selection operation is tapping or double tapping.



Allowable Subject Matter
Claims 1, 7 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and Double Patenting, set forth in this Office action.  The allowable subject matter is directed to the limitation “....the sliding gesture starts from the first area and extends to the second area; dynamically scale the operation interface displayed on the touch-sensitive screen down to a scaled operation interface based on a track length of the sliding gesture; detect an end point position of the sliding gesture in the second area; and perform a selection operation on content displayed at the end point position in response to detecting the end point position”.  In terms of closest prior art found, JUNG et al. (KR1020150015698/KR20150015698; Filed: 01.08.2013) (hereinafter JUNG) is the closest prior art but has a later effective filing date. JUNG teaches the object 801 is moved in the reverse direction 517 with respect to the direction of the drag input 507 of the first touch gesture 503, and, the object is shown to be smaller in size ([0129]; Fig. 11).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the limitation “...a first area and a second area...the sliding gesture starts from the first area and extends to the second area...and an end point position of the sliding gesture in the second area...” is unclear in terms of where is this first area and second area in the touch-sensitive screen?  Is it upper left/corner area or upper right/corner or lower left/corner, center area etc., the metes and bounds of the first and second areas are not clearly defined in the claim.  Furthermore, the support in the specification also depends on how the claim defines the first area and second area.  Claims 7 and 13 recite similar limitations as in claim 1, and are rejected along the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Friday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174